                         Case 1:21-cr-00378-TJK Document 29 Filed 07/15/21 Page 1 of 1



AD 442 (Rev. 01109) Arrest Warrant


                                            UNITED STATES DISTRICT COURT
                                                                                                     for the

                                                                                     District of Columbia


                   United States of America
                                   v.                                                                    )             Case: 1:21-cr-00378
                         KEVIN A. TUCK                                                                   )             Assigned To : Judge Timothy J. Kelly
                                                                                                         )             Assign ..Date: 7nl2021
                                                                                                         )             Description: SUPERSEDING INDICTMENT (B)
                                                                                                         )
                                                                                                                       Related Case: 21-cr-378(T JK)
                               Defendant


                                                                          ARREST WARRANT

To:         Any authorized law enforcement officer


            YOU ARE COMMANDED                    to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)         KEVIN A. TUCK
                                             ----------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment           ~    Superseding Indictment                                   0 Information                     0 Superseding Information               0 Complaint
o     Probation Violation Petition               0 Supervised Release Violation Petition                                               0 Violation Notice          0 Order of the Court

This offense is briefly described as follows:
 18 U.S.C. §§ 1512(c)(2), 2 (Obstruction of an Official Proceeding, Aiding and Abetting); 18 U.S.C. § 1752(a)(1) (Entering
 and Remaining in a Restricted Building or Grounds);18 U.S.C. § 1752(a)(2) (Disorderly and Disruptive Conduct in a
 Restricted Building or Grounds); 40 U.S.C. § 5104(e)(2)(B) (Entering and Remaining in the Gallery of Congress); 40
   U.S.C.    § 5104(e)(2)(D)      (Disorderly
    Picketing in a Capitol Building)         (i)Conduct in a Capitol Building); 40 U.S.C.

                                                , •    •
                                                                   ECFDOCUMENT
                                                               Iheoeby.n'''"d"mfyth.tth..                          ~
                                                                                                                                  § 5104(e)(2)(G)    (Parading,      Demonstrating,
                                                                                                                                                       G M"Iehae I Harvey
                                                                                                                                                          •
                                                                                                                                                                                         or




                                                      ~ ;;;::::::.::::::..-
                                                                   (, .vuJ ." /" 2021.07.07
                                                               I pnnted   copy of.   document    wtuch
                                                               was etectronlcillyfited    with the

                                                                                                   "
                                                                                 18:11 :09 -04'00'
                                                                           ANGELADCAESAR.CLER'                 7              ~
 Date:      07/07/2021
                                                                                                                                         Issuing officer's signature
                                          Laurence Pierre-                    O;gital1y signed
                                                                              Pierr~·Louis
                                                                                                 by Laurence


                                           Louis                              Date: 2021.07.0812:59:55       -(WOO'

                                                                                                                            G. Michael Harve        , U.S. Magistrate        Jud e
 City and state:         Washingt;_::o.:..:n_:D:..c.
                                          ...=.C.:._.                                    _
                                                                                                                                           Printed name and litlf!



                                                                                                     Return

             This warrant w~s received on (date)                     _:1     \"1.\'2..\ __                         ' and the person was arrested on       (date)       -,    \   512.\
                                                                                                                                                                                 i
 at (city and slate)       W,,\         d e ,,""'ere       \   fh~('
                                                                  i Ac-< .


 Date:                                                                                                                       f2~             iJV_·         -
                                                                                                                                        Arresting officer's signature
                                                                                                                                                                       ---

                                                                                                                                           Printed nameland title
